Plaintiff sued to recover damages for injuries suffered in a collision with an automobile operated by an agent of the defendant Gray Top Cab Company. The cause was tried before the court sitting without a jury and resulted in a judgment for the plaintiff in the sum of fifteen hundred dollars. The defendants appealed on a *Page 111 
typewritten transcript under section 953b of the Code of Civil Procedure.
Three grounds of appeal are noted in the appellants' brief — insufficiency of the evidence, errors in law, and "plaintiff's negligence proximately contributed to the accident." The first and third grounds are supported by brief excerpts from the testimony favorable to the appellants' side of the case, but neither the evidence in conflict with this nor the findings of the trial court are printed as required by section 953c of the Code of Civil Procedure. The respondent has not come to the aid of appellants in this respect, but has merely filed a brief in the nature of a motion to affirm because of appellants' failure to comply with the code requirements.
The errors of law assigned have been presented in the same manner. It is argued that the trial court erred in overruling the demurrer to the complaint, but the appellants have not printed the complaint or the demurrer. It is also claimed that there is a hopeless conflict in the findings of fact, but neither the findings nor the evidence upon which they were based has been printed and we are unable to determine whether error exists.
[1] The statute plainly demands that an appellant follow the procedure outlined and when this has not been done it is not incumbent upon the appellate courts to search through the typewritten record in order to determine whether there might be some error. (Pearson v. Parsons, 173 Cal. 336, 340 [159 P. 1173]; Estate of Berry, 195 Cal. 354, 358 [233 P. 330];Jeffords v. Young, 197 Cal. 224, 229 [239 P. 1054]; 2 Cal. Jur. 643, 652.)
Judgment affirmed.
Koford, P.J., and Sturtevant, J., concurred. *Page 112